Title: To James Madison from John Armstrong, Jr., 6 December 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir
Paris 6 December 1808.

As the Union may be detained by westerly winds two or three days beyond the time set for her departure, I do myself the honor to forward herewith two numbers of the Argus containing the 10th. and 11th. Bulletins from the Army and the translation of a pamphlet, written and published by order of this Government (as is supposed) on the interest which Europe in general has, in the Success of the present measures against Spain.
Mr. Short has not yet come to town, but is expected in a day or two.
There is every disposition as well as interest, on the part of Russia, to promote and maintain the rights of commerce generally; and if I am not deceived, Count Romanzoff is at present employed in discussions with France, which involve a consideration of those rights.  Besides her own spontaneous movement in this direction, she is probably pushed forward by Denmark, Prussia and the smaller powers bordering on the Baltic, who are literally starving under the rigid prosecution of the present anti-Commercial Systems.  Whether she will succeed, in enlightening or in modifying the French Cabinet on this subject, is very doubtful, but be the issue what it may, the object is at least worth the experiment, and is the more likely to succeed since it will be supported by her complaints and by  of the whole Manufacturing and Commercial interests of France and her dependancies.  I am Sir, with the highest consideration Your Most Obed hum

John Armstrong

